DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/18/2021 and 8/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
There is no mention of a method of use being claimed and it is suggested the title be amended to not include mention of the “method of use” language to more accurately describe the claimed invention


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magno (US 20190021765 A1).
Regarding claim 1, Magno discloses: A surgical instrument (see Fig. 1) for resecting tissue (see Paragraph 47 mentioning a Tissue Resection Blade), comprising: an shaft extending about a longitudinal axis to a working end (see Fig. 1 showing a shaft 14 extending to a working end denoted as element 52 in Fig. 2), the shaft comprising an outer sleeve (outer blade 16, see Fig. 2) and an inner sleeve (inner blade 18, see Fig. 6) arranged co-axially (see Fig. 8 showing outer and inner blade arranged co-axially), wherein the inner sleeve is rotatable relative to the outer sleeve (see Paragraph 29 mentioning middle/inner blade 18 being rotatable within the outer blade); a plurality of cutting edges located at a distal portion of the inner sleeve (see Fig. 8 showing a plurality of cutting edges at the distal end of the device where the inner blade resides during use); a primary window located in a superior side of the outer sleeve (see Fig. 10 showing first window 32 in the superior (top) portion of outer blade 16); a distal window in a distal tip of the outer sleeve (oscillating blade window 54, see Fig. 8) ; and the outer sleeve further including a bridge portion intermediate to the primary window and to the distal window (see Fig. 9 below showing bridge portion intermate to primary and distal windows).


    PNG
    media_image1.png
    192
    264
    media_image1.png
    Greyscale



Regarding claim 2, Magno discloses the invention of claim 1, Magno further discloses where the primary window includes a first lateral side circumferentially spaced from a second lateral side (see Fig. 9 showing first window having two sides separated by an opening) where the bridge portion extends the first lateral side and the second lateral side in a transverse plane that is between 0 degrees and 45 degrees from being orthogonal to the longitudinal axis (see Fig. 5 below showing measured angle between 0 and 45 degrees from being orthogonal to the longitudinal axis between Angle 1 and Angle 2)


    PNG
    media_image2.png
    399
    195
    media_image2.png
    Greyscale

Fig. 5
Regarding claim 3, Magno discloses the invention of claim 1, Magno further discloses wherein the distal window is disposed at least partially in a rounded distal tip of the working end (see Fig. 5 showing a rounded distal tip in the working end that holds the distal window)
Regarding claim 4, Magno discloses the invention of claim 1, Magno further discloses wherein the plurality of cutting edges of the inner sleeve are exposed in both the primary window and the distal 
Regarding claim 5, Magno discloses the invention of claim 1, Magno further discloses wherein the plurality of cutting edges of the inner sleeve comprise a first lateral side circumferentially spaced from a second lateral side of an inner sleeve window (see Fig. 11 showing the plurality of cutting edges comprising two sides separated by a gap that is circumferentially space between the two edges)
Regarding claim 11, Magno disclose the invention of claim 1, Magno further discloses wherein the bridge portion of the outer sleeve intermediate to the primary window and the distal window has an axial dimension across of at least 0.5 mm about a tangent to a wall surface (see Fig. 10 dimension of thickness of the bridge “I” having a thickness of 0.69mm, see Paragraph 36)
Regarding claim 12, Magno discloses the invention of claim 1, Magno further discloses wherein a ratio of an area of the distal window to an area of the primary window ranges from 0.1:1 to 0.8:1 (Refering to Fig. 10 and Paragraph 36 for length of the primary and distal windows, assuming a uniform width “D”, the length of the distal window (G), marked as 5.08mm compared to the length of the primary window (C) marked as 15.37mm gives a ratio of about 0.33, within the range of the claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7-10, 13-17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magno (US 20190021765 A1) in view of Truckai (US 20200146703 A1).
Regarding claim 7, Magno discloses all limitations of the invention of claim 1.
However, Magno fails to disclose a secondary window in an inferior side of the outer sleeve.
However in the same field in endeavor, namely surgical resecting devices, Truckai discloses a secondary window in an inferior side of the outer sleeve (opening 572, see Fig. 13) to allow for outflows through the lumen in the inner sleeve when it stops in the window closed position (see Paragraph 85)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer blade of Magno to include the opening of Truckai to allow for outflows through the lumen in the inner blade when it stops in the window closed position (see Truckai Paragraph 85)
Regarding claim 8, the combination of Magno and Truckai disclose all limitations of the invention of claim 7, the combination further discloses wherein a wall portion of the outer sleeve is intermediate the secondary window and the distal window (element 30 in Magno Fig. 5 denotes a wall that would be intermediate the secondary window as included from Truckai on the inferior side of the outer blade and the distal window on the superior side of the outer blade).
Regarding claim 9, the combination of Magno and Truckai disclose all limitations of the invention of claim 7, the combination further discloses wherein a width of the primary window extends over a radial angle greater than 120 degrees over an axial length thereof (see Magno Fig. 5 showing a primary window having a radial angle greater than 120 degrees over an axial length as the other side of the window is not visible over the first side shown in Fig. 5, taken to mean the angle is at least a radial angle 180 degrees over an axial length) and the width of the secondary window extends over a radial angle less than 60 degrees over the axial length thereof (see Truckai Fig. 13 showing opening 572 having a radial angle seen to be less than 60 degrees over an axial length)
	Regarding claim 10, the combination of Magno and Truckai disclose all limitations of the invention of claim 7.
	However, the combination does not expressly disclose wherein a wall portion of the outer sleeve intermediate to the secondary window and the distal window has a dimension of at least 0.5 mm about a tangent to a wall surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Magno and Truckai to have a wall portion of the outer blade to have a dimension of at least 0.5mm about a tangent to a wall surface since it has been held that “where the only difference between the prior art and the claims was a recitations of relative dimensions of the claimed device and a device having the claims relative dimensions would not perform different than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardener v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied 469 U.S. 830, 225, SPQ 232 (1984). In the instant case, the device of the combination of Magno and Truckai would not operate differently with the claimed dimension and since the thickness of the wall is can be any dimension that allows it to remain intermediate to the distal and secondary windows, the device would function properly having the claimed dimension. Further, applicant places no criticality on the dimension range claimed, indicating that the dimension can be any dimension greater than 0.5mm (see Specification Paragraph 8).

Regarding claim 13, Magno discloses: surgical instrument (see Fig. 1) for resecting tissue (see Paragraph 47 mentioning a Tissue Resection Blade), comprising: an elongated shaft extending about a longitudinal axis (see Fig. 1 showing a shaft 14 extending to a working end denoted as element 52 in Fig. 2) comprising an inner sleeve (inner blade 18, see Fig. 6)  coaxial with an outer sleeve (outer blade 16, see Fig. 2, see Fig. 8 showing outer and inner blade arranged co-axially), wherein the inner sleeve is rotatable in the outer sleeve (see Paragraph 29 mentioning middle/inner blade 18 being rotatable within the outer blade); wherein the inner sleeve has an inner cutting window in a distal end thereof (see Fig.. 6 showing an inner cutting window in the distal end of the outer blade labeled by element 42); and wherein the outer sleeve has a first window (first window 32, see Fig. 5), a second window (second window 34, see Fig. 5) and a first bridge element intermediate to the first window and the second window (see Fig. 9 above showing the first bridge element).
Magno fails to disclose a third window and a second bridge element intermediate to the second and third window.
However in the same field in endeavor, namely surgical resecting devices, Truckai discloses a third window (opening 572, see Fig. 13) to allow for outflows through the lumen in the inner sleeve when it stops in the window closed position (see Paragraph 85). Inclusion of said third window would create a second bridge of the outer sleeve denoted by Element 30 in Magno Fig. 5 that would be intermediate the second window and third window after inclusion of the third window from Truckai on the inferior side of the outer blade.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer blade of Magno to include the opening of Truckai to allow for outflows through the lumen in the inner blade when it stops in the window closed position (see Truckai Paragraph 85).
Regarding claim 14, the combination of Magno and Truckai disclose the invention of claim 13, Magno further discloses where the first window includes a first lateral side circumferentially spaced from a second lateral side (see Fig. 9 showing first window having two sides separated by an opening) where the first bridge element extends the first lateral side and the second lateral side in a transverse plane that is between 0 degrees and 45 degrees from being orthogonal to the longitudinal axis (see Fig. 5 below showing measured angle between 0 and 45 degrees from being orthogonal to the longitudinal axis between Angle 1 and Angle 2)
	Regarding claim 15, the combination of Magno and Truckai disclose the invention of claim 13, Magno further discloses wherein the second window is disposed at least partially in a rounded distal tip of a working end (see Fig. 5 showing a rounded distal tip in the working end that holds the second window)
	Regarding claim 16, the combination of Magno and Truckai disclose the invention of claim 13, Magno further discloses wherein a plurality of cutting edges of the inner sleeve are exposed in both the first window and the second window during rotation of the inner sleeve (see Fig. 11 showing teeth of the inner blade in the distal tip oscillating window/second window, noting the teeth would have been present in the first window as the inner blade is slid towards the working end (see Paragraph 34 mentioning how the inner blade reciprocates within the outer blade) within the outer blade while being able to rotate)
	Regarding claim 17, the combination of Magno and Truckai disclose the invention of claim 13, Magno further discloses wherein a plurality of cutting edges of the inner sleeve comprise a first lateral side circumferentially spaced from a second lateral side of an inner sleeve window (see Fig. 11 showing the plurality of cutting edges comprising two sides separated by a gap that is circumferentially space between the two edges)
	Regarding claim 19, the combination of Magno and Truckai disclose the invention of claim 13, Truckai further discloses wherein the third window is on an inferior side of the outer sleeve (see Truckai Fig. 13 showing opening 572 on the inferior side of the outer sleeve 550)
	Regarding claim 20, the combination of Magno and Truckai disclose the invention of claim 13, the combination further discloses wherein a width of the first window extends over a radial angle greater than 120 degrees over an axial length thereof and the width of the third window extends over a radial angle less than 60 degrees over the axial length thereof (see Magno Fig. 5 showing a primary window having a radial angle greater than 120 degrees over an axial length as the other side of the window is not visible over the first side shown in Fig. 5, taken to mean the angle is at least a radial angle 180 degrees over an axial length) and the width of the third window extends over a radial angle less than 60 degrees over the axial length thereof (see Truckai Fig. 13 showing opening 572 having a radial angle seen to be less than 60 degrees over an axial length)
Regarding claim 21, the combination of Magno and Truckai disclose the invention of claim 13, Magno further discloses wherein the first bridge element of the outer sleeve intermediate to the first window and the second window has an axial dimension across of at least 0.5 mm about a tangent to a wall surface (see Fig. 10 dimension of thickness of the first bridge “I” having a thickness of 0.69mm, see Paragraph 36).
Regarding claim 22, the combination of Magno and Truckai disclose all limitations of the invention of claim 13.
	However, the combination does not expressly disclose wherein the second bridge of the outer sleeve intermediate to the secondary window and the distal window has a dimension of at least 0.5 mm about a tangent to a wall surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Magno and Truckai to have a second bridge of the outer blade to have a dimension of at least 0.5mm about a tangent to a wall surface since it has been held that “where the only difference between the prior art and the claims was a recitations of relative dimensions of the claimed device and a device having the claims relative dimensions would not perform different than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardener v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied 469 U.S. 830, 225, SPQ 232 (1984). In the instant case, the device of the combination of Magno and Truckai would not operate differently with the claimed dimension and since the thickness of the second bridge is can be any dimension that allows it to remain intermediate to the distal and secondary windows, the device would function properly having the claimed dimension. Further, applicant places no criticality on the dimension range claimed, indicating that the dimension can be any dimension greater than 0.5mm (see Specification Paragraph 8).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magno (US 20190021765 A1) in view of Orczy (US 20160346036 A1)
Regarding claim 6, Magno disclose all limitations of the invention of claim 1.
However, the Magno fails to disclose wherein the plurality of cutting edges of the inner sleeve comprise a plurality of burr edges but does disclose that any suitable surface may be provided (see Paragraph 31).
However, in the same field of endeavor, namely surgical resecting devices, Orczy discloses wherein the plurality of cutting edges of the inner sleeve comprise a plurality of burr edges (see Paragraph 78) to better adapt the blade to resect soft tissue when rotated or oscillated in an interface with soft tissue (see Paragraph 78)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting edges of the inner sleeve of Magno (as discussed in Magno Paragraph 31) to include the burred edges of Orczy as a suitable edge surface to more easily resect soft tissue when rotated or oscillated when in contact with soft tissue (see Paragraph 78). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magno (US 20190021765 A1) in view of Truckai (US 20200146703 A1) in further view of Orczy (US 20160346036 A1)
Regarding claim 18, the combination of Magno and Truckai disclose all limitations of the invention of claim 13.
However, the combination fails to disclose wherein the plurality of cutting edges of the inner sleeve comprise a plurality of burr edges but does disclose that any suitable surface may be provided (see Paragraph 31).
However, in the same field of endeavor, namely surgical resecting devices, Orczy discloses wherein the plurality of cutting edges of the inner sleeve comprise a plurality of burr edges (see Paragraph 78) to better adapt the blade to resect soft tissue when rotated or oscillated in an interface with soft tissue (see Paragraph 78)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting edges of the inner sleeve of Magno (as discussed in Magno Paragraph 31) to include the burred edges of Orczy as a suitable edge surface to more easily resect soft tissue when rotated or oscillated when in contact with soft tissue (see Paragraph 78). 
	Conclusion	
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically US 2014/0277040 A1 to
Hayes, and US 2019/0321095 A1 to Germain all disclose surgical resecting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771